Order entered February 7, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00560-CR
                                    No. 05-16-00561-CR
                                    No. 05-16-00562-CR
                                    No. 05-16-00563-CR

                           MERCEDES M. BIGGURS, Appellant

                                                V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F08-57650-U, F14-70586-U, F14-70971-U & F14-75674-U

                                          ORDER
       We REINSTATE these appeals.
       On November 15, 2016, we granted the motion to withdraw filed by former counsel
Lawrence Mitchell. We then ordered the trial court to hold a hearing and, if appropriate, to
appoint new counsel. We ADOPT the trial court’s January 26, 2017 findings that appellant is
indigent, appellant is entitled to appointed counsel, and Valencia Bush has been appointed
counsel. We DIRECT the Clerk to add Valencia Bush as appellant’s attorney of record in these
appeals.
       We ORDER appellant’s brief filed on or before March 10, 2017.        We DENY the
pending motion for extension of time as moot.
                                                     /s/   ADA BROWN
                                                           JUSTICE